130 S.W.3d 618 (2004)
STATE of Missouri, Plaintiff/Respondent,
v.
MARTEZ SHADWICK, Defendant/Appellant.
No. ED 81985.
Missouri Court of Appeals, Eastern District, Division Two.
January 27, 2004.
Motion for Rehearing and/or Transfer Denied March 22, 2004.
Application for Transfer Denied April 27, 2004.
Deborah B. Wafer, Office of the Public Defender, St. Louis, MO, for appellant.
Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 22, 2004.

ORDER
PER CURIAM.
Defendant, Martez Shadwick, appeals from the judgment entered after a bench trial finding him guilty of murder in the first degree, in violation of Section 565.020 RSMo (2000), robbery in the first degree, in violation of Section 569.020 RSMo (2000), and two counts of armed criminal action, in violation of Section 571.015 RSMo (2000). The court found defendant to be a prior offender and sentenced him to terms of life imprisonment on the murder count, life imprisonment on the robbery count, and thirty years imprisonment on each of the armed criminal action counts, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).